Citation Nr: 0112164	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  94-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of 
Salmonella poisoning.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active duty in the Army from September 1958 
to September 1960.  He had later service in the Air Force 
Reserve, including active service from August 10 to 22, 1987 
(active duty for training during which he incurred one of his 
service-connected disabilities, 38 U.S.C.A. § 101(24)).  He 
had active duty in the Air Force from November 1990 to August 
1991.  He had another period of active service in the Air 
Force Reserve from December 28, 1992 to February 28, 1993 
(active duty for training during which he incurred one of his 
service-connected disabilities, 38 U.S.C.A. § 101(24)).

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1994 RO decision that denied service 
connection for residuals of a left shoulder injury, residuals 
of Salmonella poisoning, and hypertension.


FINDINGS OF FACT

1.  A left shoulder injury during service is not shown, and 
the veteran does not currently have a chronic left shoulder 
disability.

2.  The veteran had an episode of Salmonella poisoning during 
a period of active duty for training in November-December 
1992, but the condition was acute and transitory and resolved 
without any residual disability.

3.  The veteran's current hypertension began during his 
August 10-22, 1987 active service.


CONCLUSIONS OF LAW

1.  Claimed residuals of a left shoulder injury were not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).

2.  Claimed residuals of Salmonella poisoning were not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).

3.  Hypertension was incurred during active service.  
38 U.S.C.A. §§ 101(24), 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active duty in the Army from September 1958 
to September 1960.  Service medical records from this period 
of service show normal blood pressure and other pertinent 
findings.  It is neither alleged nor shown that the claimed 
conditions were present during this period of service or for 
many years later.

The veteran enlisted in the Air Force Reserve in October 
1984.  His blood pressure was 120/80 at his October 1984 
entrance examination.

A July 1986 treatment record by Bernard Holleran, M.D., the 
veteran's private physician, indicates that on June 25, 1986 
the veteran, then an employee of Gilcrest Trucking, fractured 
his left third finger and pulled his left shoulder.  X-rays 
of the shoulder were negative.

A June 1987 record by Dr. Holleran noted that, on May 29, 
1987, the veteran sustained injuries to his head, left elbow, 
and left knee.  A record dated later in the month noted that 
his head and knee were then okay, but he still had left elbow 
pain.

The veteran had active duty for training from August 10 to 
August 22, 1987.  (This period of active duty for training is 
considered active service, as the veteran has a service-
connected left wrist condition from this period of service.  
38 U.S.C.A. § 101(24)).  On August 17, 1987, he sustained a 
fracture of the distal left radius and the styloid process of 
the ulna.  During treatment of those fractures, he did not 
report injury to the left shoulder or complain of pain in the 
left shoulder.  Blood pressure, on the emergency room record 
of August 17, 1987 was 159/109.  When seen for the left wrist 
condition on August 19, 1987, his blood pressure was 144/100.

A September 8, 1987 record by Dr. Holleran notes the left 
wrist fracture and treatment.  There was no complaint or 
treatment of a left shoulder disorder.  Blood pressure was 
160/108; there was no written diagnosis by the doctor, 
although it was noted that a thirty-day supply of Calan was 
prescibed (the Board notes that such is an antihypertensive 
medication).

On a February 1988 record by Dr. Holleran, it was noted that 
the veteran's blood pressure was 134/80 and he was not on any 
medication.  Medication was given for a sleeping problem.

Service medical records show that when the veteran was seen 
for the left wrist condition in March 1988, his blood 
pressure was 143/84.

Service medical records include a report of a July 1988 
periodic physical where the veteran denied having, or having 
had, hypertension or a painful or "trick" shoulder.  Blood 
pressure was 112/48, and his upper extremities were normal by 
clinical evaluation.

Service medical records show blood pressure was 142/88 
December 1988, 137/85 in August 1990, and 121/83 and 132/80 
on two occasions in September 1990.  On each of those visits, 
the veteran reportedly was not taking medication.

The veteran had active duty from November 1990 to August 1991 
(during Desert Storm/Shield).  While being treated for a knee 
condition in June 1991, his blood pressure was 154/82.  On 
that occasion, the veteran said he was not taking medication.

January 1992 notes by Dr. Holleran show blood pressure of 
130/80.

Service medical records include a report of a March 1992 
periodic physical.  On a medical history form, the veteran 
denied having, or having had, hypertension or a painful or 
"trick" shoulder.  On objective examination, his upper 
extremities were normal.  His blood pressure was 154/96, and 
listed defects included elevated blood pressure.

Notes by Dr. Holleran dated April 9, 1992, show blood 
pressure of 160/92; a diagnosis was not listed, although a 
thirty-day supply of Calan (an antihypertensive medication) 
was prescribed.  On April 16, 1992, blood pressure was 
134/84.  On April 28, 1992, blood pressure was 160/110, the 
veteran said he did not like the medication prescribed 
earlier, and a thirty-day supply of a different 
antihypertensive medication was prescribed.

At a July 1992 VA orthopedic examination, the veteran said he 
had left shoulder pain if he slept in certain positions or 
sat too long in one position.  The range of motion of the 
shoulders was symmetric and not limited.  The diagnosis was 
left shoulder arthritis.

The veteran had active duty for training from November 28 to 
December 12, 1992.  Service medical records show that on 
December 8, 1992, he complained of stomach cramps and 
diarrhea.  Symptoms were not relieved by medication he was 
given and his temperature rose to 102 degrees.  By December 
11, 1992, a stool sample had cultured Salmonella.  Blood 
pressure was 138/98 on December 8, 130/90 on December 9 and 
10, and 146/100 on December 11, 1992.

The veteran had a period of active duty for training 
("mandays") from December 28, 1992, to February 28, 1993. ( 
This period of active duty for training is considered active 
service, as the veteran has a service-connected low back 
condition from this period of service.  38 U.S.C.A. 
§ 101(24)). On a February 1, 1993 service medical record, 
blood pressure was noted to be 146/96 and the veteran said he 
was not taking medication.  On February 3, 1993, blood 
pressure was 134/92.  On February 8, 1993, the veteran 
reported that he was doing well and did not have any 
symptoms, but he noted the December 1992 diagnosis of 
Salmonella poisoning and submitted another stool sample for 
testing.  Blood pressure was 120/90.  On February 23, 1993, 
while being treated for a low back condition, the veteran 
complained of left shoulder pain from an old injury.  On 
February 25, 1993, he complained of back pain and said he 
also wanted to check on the stool culture.  Blood pressure 
was 144/86 and noted as "borderline."  The treatment record 
addressed only the back complaints, and made no further 
mention of the stool culture or the Salmonella poisoning, but 
a laboratory report shows that no enteric pathogens were 
isolated in the stool sample.

A March 4, 1993 service medical record shows blood pressure 
of 146/96.

In March 1993, the veteran claimed service connection for a 
disorder of the left shoulder that he said was incurred in 
the same accident that fractured his left wrist.  He also 
claimed service connection for Salmonella poisoning and 
hypertension that he said were incurred in December 1992.

On an April 1993 note written on a prescription form, Dr. 
Holleran said that he had treated the veteran since 1987 for 
injuries to the shoulder, elbow, and wrist.

At an April 1993 VA examination, the veteran reported that he 
fell, though he did not say when, and pulled his left 
shoulder and elbow and fractured his left wrist.  X-rays of 
the left shoulder showed no abnormality and examination 
showed no erythema, no effusion, no subluxation, and no 
limitation of motion, but the diagnosis was sprained left 
shoulder.  Also, the veteran said he had been told in 1987 
that he had hypertension, but he was not taking medication.  
Blood pressure sitting was 160/96, supine 156/90, and 
standing 162/90.  The diagnosis was labile hypertension.

Later in April 1993, the veteran was seen at a VA clinic 
where his blood pressure was 140/90 in the left arm, and 
140/88 in the right arm.  It was stated that he had a history 
of an isolated reading of hypertension, and diet and weight 
loss were recommended.  He was seen in May 1993 for diet 
counseling.  Also in May 1993, blood pressure of 164/94 was 
noted.

September 1993 notes by Dr. Holleran show blood pressure of 
160/104 and a thirty-day supply of antihypertensive 
medication was prescribed.  A VA treatment record dated the 
next day in September 1993 shows blood pressure of 160/106 
and antihypertensive medication was prescribed.  

Numerous VA and private medical records since September 1993 
show diagnosis and treatment of hypertension.

At an October 1994 RO hearing, the veteran testified that he 
was still a member of the Air Force Reserve.  He said his 
left shoulder was injured at the same time that his left 
wrist was fractured.  After the injury, he said, he was taken 
to the base hospital, but there was no orthopedist available, 
so he was sent to the general hospital in town.  He said that 
following initial treatment for the left wrist fracture at 
the city hospital, follow-up care was provided by the VA.  
However, for treatment of the shoulder injury, he saw his 
private physician, Dr. Holleran.  With regard to Salmonella 
poisoning in 1992, the veteran testified that he submitted 
the service-connection claim to make a record of the illness 
because he did not know "if anything would come back."  
When queried, he said he had no current disability 
attributable to Salmonella poisoning.  With regard to 
hypertension, the veteran testified that, when he broke his 
left wrist (in August 1987), a nurse told him his blood 
pressure was high, but that was attributed to pain and stress 
from the injury.  Then, in 1990, elevated blood pressure was 
again noted and his doctor counseled him on diet.  He said he 
was currently taking antihypertensive medication, Calan.

In an October 1998 letter, the RO asked the veteran to 
identify his residuals of Salmonella poisoning, but the 
veteran did not respond.

At a November 1998 VA orthopedic examination, the veteran 
said he sustained a "strain trauma" to the left shoulder.  
He complained of chronic pain and said he could not lift more 
than 20 pounds or drive a vehicle more than two or three 
hours, but he worked in construction and drove a truck.  The 
examiner reported that range of motion was limited by pain to 
95 or 100 degrees of forward flexion, 95 or 100 degrees of 
abduction, 75 degrees of external rotation, and 50 or 55 
degrees of internal rotation.  X-rays showed no bone or joint 
abnormality.  Diagnoses included fibromyalgia in the left 
shoulder.

At a November 1998 VA gastroenterologic examination, the 
veteran reported the 1992 Salmonella infection.  He said the 
symptoms eventually subsided and he had since been 
asymptomatic.  An upper gastrointestinal series and 
esophagram were normal.  Diagnoses included remote history of 
infectious enteritis, subsided, without recurrent symptoms.

At a November 1998 VA cardiac examination, the veteran said 
he was told he had hypertension about ten years earlier and 
his blood pressure had since varied from normal to about 
150/100.  He was currently taking medication for high blood 
pressure.  Blood pressure was 150/90 twice during the 
examination.  Current examination diagnosis included 
hypertensive heart disease.

At a September 1999 VA orthopedic examination, the veteran 
reported injury to his left shoulder and fracture of the left 
wrist in an accident while on military duty.  Currently, he 
occasionally had a mild ache in the left shoulder.  
Examination of the left shoulder showed no swelling, redness, 
or tenderness; range of motion was full; and the impingement 
sign was negative.  X-rays were within normal limits.  
Diagnoses included left shoulder pain, but a normal left 
shoulder by examination and X-ray.

At a September 1999 VA gastroenterologic examination, the 
veteran again reported the 1992 Salmonella infection and said 
he had been asymptomatic since then.  He denied nausea, 
vomiting, diarrhea, and constipation.  Diagnoses included 
remote history of infection that subsided, with no recurrent 
symptoms.

In October 2000, the veteran submitted a statement wherein he 
again contended that his left shoulder was injured in the 
same accident in which he sustained a left wrist fracture.

Analysis

The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claims for service connection.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The term "active service" includes active duty, 
any period of active duty for training during which the 
service member was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the service member was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).  

Service connection for residuals of a left shoulder injury

In July 1986, the veteran was seen by Dr. Holleran, his 
private physician, for a left shoulder injury at a civilian 
job.  While performing active duty for training in August 
1987 (as noted earlier, such period is considered active 
service), the veteran fractured his left wrist.  There is no 
indication in the medical records from that time that the 
left shoulder was also injured, as the veteran now alleges.  
He was seen in September 1987 by Dr. Holleran, who merely 
noted the wrist fracture; no left shoulder injury was 
reported.  A number of subsequent medical records are silent 
as to complaints or findings of a left shoulder condition.  
The veteran reported left shoulder pain at a July 1992 VA 
examination.  When seen for a back condition in February 
1993, he gave a history of left shoulder pain from an old 
injury.  The veteran again complained of left shoulder pain 
at a November 1998 VA examination.

Though he complained of left shoulder pain at a September 
1999 VA orthopedic examination, a left shoulder disability 
was not shown by clinical examination or X-rays.

The weight of the credible evidence shows the veteran did not 
sustain a left shoulder injury during any period of service.  
Even assuming he did, the evidence shows that the injury 
healed without residuals.  Service connection may only be 
granted if there currently is a disability from a disease or 
injury in service, and the latest medical evidence, the 1999 
VA examination, indicates there is no such current 
disability.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
veteran complained of left shoulder pain at the 1999 VA 
examination, but a complaint of pain, without a medically 
diagnosed or identifiable malady, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet.App. 282 (1999).  The latest 
medical evidence, the 1999 VA examination, shows no left 
shoulder abnormalities by clinical and X-ray study, and there 
is no diagnosed left shoulder disability.  Thus service 
connection is not in order.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service connection for residuals of Salmonella poisoning

The veteran was stricken with Salmonella poisoning while on 
active duty for training in December 1992, but the symptoms 
subsided soon thereafter, and a February 1993 stool sample 
did not grow Salmonella.  The hearing officer at the October 
1994 RO hearing, and the RO in an October 1998 letter, asked 
the veteran to describe his residual disability attributable 
to the Salmonella poisoning.  He told the hearing officer he 
had no residual disability and that he only filed the claim 
to make the record, and he did not respond to the letter from 
the RO.  Further, at VA gastroenterologic examinations in 
November 1998 and September 1999, the veteran said he had 
been asymptomatic since the December 1992 symptoms subsided, 
and no disability was found on examination.  

The medical evidence shows the episode of Salmonella 
poisoning in service was acute and transitory, resolving 
without residual disability.  As there is no current residual 
disability from the service episode of Salmonella poisoning, 
service connection may not be granted.  Degmetich, supra.

The preponderance of the evidence is against the claim for 
service connection, so the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Accordingly, 
service connection must be denied.

Service connection for hypertension

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which become 
manifest to a compensable degree within the year after active 
military service of 90 days or more.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended ot 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions are intended as liberalizations applicable when 
the evidence wound not warrant service connection without 
their aid.  38 C.F.R. § 3.303(d).

"Hypertension" means persistently high arterial blood 
pressure.  While there are different systolic/diastolic 
thresholds for high blood pressure, one common standard is 
140/90.  Dorland's Illustrated Medical Dictionary at 635 
(26th ed. 1981).

The first elevated blood pressure reading shown by the 
evidence occurred during the veteran's August 10-22, 1987 
active duty for training (which, as noted earlier, is 
considered active service), when he was being treated for a 
left wrist fracture; blood pressures of 159/109 and 144/100 
were then noted.  In early September 1987, shortly after this 
period of service, the veteran had a blood pressure of 
160/108, when seen by his private doctor, who prescribed 
antihypertensive medication for a month.  For several years 
thereafter, the veteran at times had normal blood pressure, 
and at times had elevated blood pressure.  That is, he had 
labile hypertension, but not diagnosed chronic essential 
hypertension.  An April 1993 VA examination noted elevated 
(or borderline elevated) blood pressure, and labile 
hypertension was diagnosed.  VA and non-VA medical records 
since September 1993 show a firm diagnosis of chronic 
essential hypertension.

While a clear diagnosis of chronic essential hypertension was 
not made until after the veteran's periods of service, there 
is a chain of evidence of intermittent high blood pressure 
readings beginning during the August 1987 active service.  By 
one view of the evidence, labile hypertension started during 
the August 1987 active service, and maturated into chronic 
essential hypertension years later.  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds the veteran's chronic essential hypertension began 
during his August 1987 active service.  Hypertension was 
incurred in service, and service connection is warranted.


ORDER

Service connection for residuals of a left shoulder injury is 
denied.

Service connection for residuals of Salmonella poisoning is 
denied.

Service connection for hypertension is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

